United States Court of Appeals
                         For the First Circuit

No. 08-1444

           JAMES YEOMALAKIS, on behalf of himself and all
                     others similarly situated,

                             Plaintiff, Appellant,

                                       v.

                 FEDERAL DEPOSIT INSURANCE CORPORATION,

                             Defendant, Appellee.


                                     ERRATA


     The opinion of this Court, issued on April 3, 2009, should be

amended as follows.

     On page 4, line 12, replace "[disclosure" with "[d]isclosure".

     On page 5, line 1, remove stray comma after "granted".

     On   page   5,   line    19,   delete    "of"   between   "contains"   and

"provisions".